DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    THOMAS JEFFERY ROBERTS,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-2669

                              [May 17, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven J. Levin, Judge; L.T. Case No. 562012CF000217A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.